Case 3:19-mc-00107-S Document 1-1 Filed 12/20/19                  Page 1 of 1 PageID 4



                  DECLARATION PURSUANT TO 17 U.S.C. § 512(h)


       I, E. F. Stone, the undersigned, declare that:


       1.      I am an attorney representing VIZ Media, LLC and I am authorized to act
on its behalf for matters involving the infringement of its copyrighted motion pictures.
This declaration is made in support of the accompanying subpoena, pursuant to 17 U.S.C.
§ 512(h)(2)(C).


       2.      The purpose of the accompanying subpoena is to obtain the identity of the
alleged copyright infringer in control of the internet domain listed on in the subpoena.
The information obtained will be used only for the purpose of protecting the rights

granted to my client under Title 17 of the United States Code.


       3.      I declare under penalty of perjury under the laws of the United States of
America that the foregoing is true and correct.


Executed in Denton, Texas, on Friday, December 20, 2019.




Evan Stone, Esq.
Texas Bar No. 24072371
Stone & Vaughan, PLLC
624 W. University Dr, #386
Denton, TX 76201
Office: 469-248-5238
Fax: 310-756-1201
E-mail: evan@stonevaughanlaw.com
